  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1357 
In the House of Representatives, U. S.,

June 17, 2010
 
RESOLUTION 
Commending and congratulating the Hollywood Walk of Fame on the occasion of its 50th anniversary. 
 
 
Whereas the Hollywood Walk of Fame is a tribute to those who have significantly contributed to the entertainment industry; 
Whereas E.M. Stuart, who served as the volunteer president of the Hollywood Chamber of Commerce in 1953, is credited with creating the idea of the Hollywood Walk of Fame; 
Whereas the Hollywood Walk of Fame was established to maintain the glory of a community whose name means glamour and excitement in the four corners of the world; 
Whereas in January 1956 the plans for the Hollywood Walk of Fame were submitted to the Los Angeles City Council; 
Whereas the Los Angeles City Council embraced the idea of the Hollywood Walk of Fame, and subsequently instructed the Board of Public Works to prepare the engineering specifications for the Hollywood Walk of Fame and to create the necessary assessment district to pay for the improvements associated with the Hollywood Walk of Fame; 
Whereas the Hollywood Chamber of Commerce established the Hollywood Improvement Association to work with the City of Los Angeles in creating the Hollywood Walk of Fame; 
Whereas, while the City of Los Angeles worked on the creation of the assessment district between May 1956 and the fall of 1957, the Hollywood Improvement Association worked on selecting the individuals to be honored by placement of a star in the Hollywood Walk of Fame; 
Whereas four categories of stars were established to represent four aspects of the entertainment industry: motion picture, television, recording, and radio; 
Whereas, on August 15, 1958, the Hollywood Chamber of Commerce and the City of Los Angeles unveiled eight stars on Hollywood Boulevard at Highland Avenue to demonstrate what the Hollywood Walk of Fame would look like; 
Whereas these eight stars honored Olive Borden, Ronald Colman, Louise Fazenda, Preston Foster, Burt Lancaster, Edward Sedgwick, Ernest Torrence, and Joanne Woodward; 
Whereas, on February 8, 1960, construction began on the Hollywood Walk of Fame; 
Whereas, on March 28, 1960, the first star, awarded to Stanley Kramer, was laid in the Hollywood Walk of Fame; 
Whereas, on November 23, 1960, the Hollywood Walk of Fame was dedicated in conjunction with the Hollywood Christmas Parade; 
Whereas the Hollywood Walk of Fame was not completed until the spring of 1961, at which time it was accepted by the Board of Public Works and contained 1,558 stars; 
Whereas, on May 18, 1962, the Los Angeles City Council approved an ordinance that specified that the Hollywood Chamber of Commerce should advise the City of Los Angeles in all matters pertaining to the addition of stars to the Hollywood Walk of Fame; 
Whereas, by May 21, 1975, the date on which Carol Burnett was awarded a star, a total of 99 stars had been added to the original Hollywood Walk of Fame; 
Whereas in 1978 the Cultural Heritage Board of the City of Los Angeles designated the Hollywood Walk of Fame as Los Angeles Historic-Cultural Monument Number 194; 
Whereas in 1980 entertainer Johnny Grant was awarded a star in the Hollywood Walk of Fame; 
Whereas after being awarded the star, Johnny Grant was so enthused about the honor that he involved himself in creating a memorable star ceremony for subsequent star recipients; 
Whereas Johnny Grant was the chairman of the Walk of Fame Committee from 1980 until his death in January 2008; 
Whereas it was through Johnny Grant’s work that the Hollywood Walk of Fame turned into an international icon; 
Whereas in 1984, under Johnny Grant’s leadership, a fifth category of star, live theater, was added to allow individuals who excelled in all types of live performance to be considered for stars in the Hollywood Walk of Fame; 
Whereas when constructed the Hollywood Walk of Fame was designed to accommodate 2,518 stars and by the 1990s space in the most popular areas was difficult to find; 
Whereas Johnny Grant approved the creation of a second row of stars in the Hollywood Walk of Fame that would alternate with existing stars; 
Whereas, on February 1, 1994, the Hollywood Walk of Fame was extended one block to the west from Sycamore Avenue to La Brea Avenue on Hollywood Boulevard; 
Whereas, on February 1, 1994, Sophia Loren was honored with the 2,000th star in the Hollywood Walk of Fame; 
Whereas the Hollywood Walk of Fame is a top visitor attraction in the City of Los Angeles; and 
Whereas today an average of two stars are added to the Hollywood Walk of Fame each month: Now, therefore, be it  
 
That the House of Representatives commends and congratulates the Hollywood Walk of Fame on the occasion of its 50th anniversary. 
 
Lorraine C. Miller,Clerk.
